Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1992, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a probation officer in the Dutchess County Probation Department. After an unsuccessful grievance of his transfer to a different office, claimant chose to forgo the arbitration option under his contract and filed an improper practice charge with the Public Employment Relations Board claiming, inter alia, that the transfer was in retaliation for his union activities. Claimant ultimately agreed to resign and discontinue his improper practice charge in *833exchange for a $14,000 payment from his employer for accrued sick and vacation leave. We find substantial evidence in the record to support the Unemployment Insurance Appeal Board’s finding that claimant voluntarily left his employment because of his objection to the transfer and desire to take advantage of the employer’s offer of a large cash payment, and that he was not compelled to leave because of threats of disciplinary action. We therefore affirm.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.